Beasley, Chief Justice,
(dissenting.) My consideration of this case has led me to a different result from that reached by my associates. The statute in question seems to me to be in two respects in conflict with the constitution of the state.
The pertinent constitutional provision is to this effect: “ The legislature shall not pass private, local or special laws * * * regulating the internal affairs of towns and counties.” The office of the act under consideration is to change the mode of electing one of the chosen freeholders of the county of Hudson. It is a law that undeniably is operative on a single office, in one county only, and it regulates the internal affairs of that county. In my apprehension, therefore, it is not practicable to suggest any case that falls more clearly under the prohibition of the constitutional clause just quoted.
The theory by which this manifest conflict was sought to be subdued, was constructed in the briefs of counsel on this basis: First, it was insisted that the act in question, by its modification of the mode of electing one of the chosen freeholders of this county, harmonized, to the extent of the change thus effected, the method of electing these official bodies throughout the state, the supposition being that it was the purpose of this provision of the constitution to compel, as far as practicable, such harmony. But it is conceived that there is no force whatever in such a consideration, for the conclusive answer is that the argument, when analyzed, is a mere request that the court shall alter the constitution of the state. That instrument, in plainest language, declares that a local law of this character shall not be enacted. We are asked to say that such law may be passed if it has a certain beneficial effect, in other words an unqualified prohibition is to have a qualification injected into it. If this act is to be withdrawn from the constitutional inhibition for the reason that, although its immediate effect is spent in a single county, its general effect is to pro*377duce agreement in the methods of electing freeholders throughout the state, why are not all laws having a local force only, but being in general promotive of the public welfare, to stand on tire same plane ? Are all these sorts of acts to be deemed constitutional, or are we to discriminate ? And if we are to discriminate, wherefore ? Whether as, heretofore, one of the board of freeholders of the county of Hudson shall be elected, contrary to the practice in vogue throughout the rest of the state, by the voters of the county at large, is a matter, it must be admitted, in which the citizens of the state in general have practically no interest whatever. It may, it is true, to some inappreciable degree, gratify the aesthetic taste of an inhabitant of the county of Mercer to be aware that, by the abolition attempted by this act, the general system regulating the election of chosen freeholders has been made harmonious and symmetrical, but such abolition can afford him no other pleasure, for it cannot, in the remotest manner, affect even the least of his own legal privileges.
It is obvious that a local law authorizing the construction of a public road, or the erection of a jail, in the county of Hudson, would be enterprises of much more practical concern to the citizens of the state at large than the scheme of the present act can be claimed to be, for the use of such road would belong to them of right, and such jail would benefit them individually in its tendency to repress crime. Are such laws as these to be pronounced to be invalid, and the present one, that so slightly affects the general welfare, to be sustained ? The only reason that has been suggested why such a distinction should be made, is, that the purpose of the constitutional prohibition is to produce similarity between the institutions by which the different counties and municipalities are governed. But this is a mere assumption; the constitution does not say so; nor is there anything in its various provisions from which such an intent can be collected. That a general law placing on the same footing all the different political districts of the state, and subjecting them to the same species of local government, would be productive of *378public good, may be readily granted, but there is no reason to believe that this was the sole, or even the most important end to be attained by the clause under consideration. Indeed, if speculation on this subject were legitimate for the purpose of construing the clause, it might well be urged that the prime motive of its introduction into the organic law must have been the prevention of legislation for localities by the votes of legislators who were not liable to be called to account for their1 conduct by the inhabitants of such localities. A disastrous experience had manifested that the most ruinous laws, operative only in a particular city or a single county, had been easily obtainable at the instance of interested persons, when it was evident that such laws would not have been enacted if the burthen of them would have fallen on the citizens of the state at large. My inference is that this irresponsibility of the law-makers for local legislation was the flagrant evil of which the prohibitory provision in question is the provided' remedy. But it is conceived that all such disquisitions as-these are out of place when introduced into the present inquiry, for when the language of a constitutional clause is-entirely intelligible, is not controlled or affected by its context, and its application to its subject is practicable, the only course-permissible is for a court to enforce it according to its terms. This is the established rule of construction, and is the only one which, if the dictates of reason are to control, can be" adopted, for, under the conditions defined, the language of the instrument affords us our only means of ascertaining the purpose of the legislature that framed and sanctioned its provisions, or of the people who by their votes called them into-activity. In the present case, therefore, my inquiry seems tome to be limited to the question whether this statute is a local act of the kind described, for if so the law is in very words prohibited, and such prohibition does not depend on the question whether such local act abolishes an anomaly subsisting in the governmental institutions of the locality, for as the respective boards of freeholders are independent of each other, the *379abolition thus effected can have no force outside of such locality.
And in my apprehension, so far as relates to the rabiones: decidendi, the judgment in the case of Freeholders of Passaic v. Stevenson, 17 Vroom 173, is in point. The law there passed upon made provision for the payment of salaries, of different amounts, to the prosecutors of the pleas of certain-designated counties; and the question was whether such law did not violate the constitutional clause we are now considering. One of my associates, who is now sitting with me, on that occasion contended, with his usual ability, that such law did not regulate the internal affairs of the designated counties alone, and therefore was not a local law in the constitutional sense, the reason assigned being that the prosecutors of the-pleas are officers whose duty it is to enforce the general criminal laws of the state, and that the “ repression of crime in each county concerns the state at large.” It cannot fail to be observed how much more favorable'to this contention the circumstances of the reported case were than are the facts of the present case, for the enforcement of the general criminal laws, is assuredly of much interest to the entire commonwealth, whereas, as has been said, the assimilation of the mode of choosing a member of a board of freeholders in one county to that practiced in the others, cannot be a concern of any moment to the citizens of the state in general. But the argument, although at its best with respect to its basis of fact, was not successful, and the statute was vacated. The statute in that instance spent its direct force within certain designated localities, and it was on that ground pronounced against, although, like almost all other good local laws, its ultimate effect was to promote the general public welfare. According to my apprehension, the present case, in point of principle, is ruled by this adjudication.
Again, it is further urged on this same head, that this act, in its title and in all its provisions, applies in its terms to-the whole state and not to any particular locality. But unless, words are things, such a feature of the law is an absolute nul*380lity. If a statute be in point of operation local it cannot be converted into a general law by a mere sleight of the pen. Nor can a purely verbal ubiquity tend in the least degree to impart to it such a nature. If the present statute affects but a •single county by altering the mode of the election of one of the members of its board of chosen freeholders, and if such modification simply assimilates the internal organization of this particular board to the organization of the independent boards •of the other counties, and thus produces, as an ultimate result, mere likeness of structure between these bodies without any pretence of producing any harmony of administration between ■such bodies; if a law has this effect and no otherj it would ■seem to be undeniable that such an act is to be deemed either special or general in view of such effect, and not in view of its phraseology. If the act had explicitly declared its purpose to be to produce a definite effect in this particular county, would it not have been as valid as it is now ? Language as applied to such a subject is a matter of literature and not of law. If the object immediately effected by a statute be of general practical interest, then in the aspect under observation the act is general, and no terms of expression or set of words can make it local, and so the same test stamps an act as local when its Immediate purpose is local. It is conceived that this view is not impugned by the decision of this court in the case of Van Riper v. Parsons, 11 Vroom 123, although it is plain that it stands in conflict with the dicta in the opinion. The ■question in that case related to an attempted amendment of the proceedings, which was a'motion addressed to the discretion of the court; if such amendment had been j>ermitted, then the present question could have been presented for judgment; but the application was refused, and consequently such question was not brought, with directness, under consideration. The result reached by the court seems to me, as the facts were exhibited, to have been proper on grounds of public policy.
In fine, the act under criticism appears to me to be unconstitutional on the grounds above assigned.
The second particular in which this act, as it is deemed, *381does not comport with the requirements of the constitution of the state, is this, its object is not expressed in its title. The mandate of the primary law on tliis subject is, that “ every law shall embrace but one object, and that shall be expressed in its title.” The title of the statute under consideration is in these words : “ An act concerning the constitution of the boards of chosen freeholders of this state, and to make uniform the selection and duties of directors of such boards.”
This title as it seems to me is composed of two false statements and one half-truth. The act does not concern “ the constitution of the boards of freeholders of the state,” but it relates only to the constitution of the board of a single county. Nor docs it make uniform, in any sense whatever, the duties of the directors of such boards, for although there is a section on that subject, it leaves the matter as it previously existed, the section being a mere pretence and totally without effect. The half truth expressed is this — this title says the act is to make uniform the selection of the directors of these boards throughout the state. The truth is that its immediate purpose and eifeet is to alter the way in which one of such directors in a single county was selected, and the result of that alteration was uniformity in that respect. Why a title thus general, thus false, thus inexpressive? The answer seems at hand; it was an attempt to transmute by force of mere terminology a special, local act into a general law. It were easy to have styled this law “ An act concerning the mode of electing the director of the board of chosen freeholders of the county of Hudson,” or even “ An act concerning the board of freeholders of the county of Hudson.” But in the place of these or some such definite title, we have the elusive generalities just stated. In my judgment this requirement of the constitution means that the object of the law shall be expressed in its title in a manner reasonably intelligible, and such requirement is not fulfilled by expressing the object in the form of a legal enigma, which can be solved only by some legal practitioner versed to an extraordinary degree in the minutest details of local and municipal laws. No reasonable *382expression of the object of the present law is, in my opinion, to be found in its title; it is worse than being inexpressive — it is deceptive.
In order to avoid misconception, it is proper to say that it is not intended by any part of the foregoing remarks to intimate that the anomaly that existed in the method of choosing the director of the board of chosen freeholders in question could not have been abolished by appropriate legislation. All that is insisted on is, that such an end cannot be reached by a general law, as the subject, is one of purely local concern. When the case of Van Riper v. Parsons, 11 Vroom 1, was originally before this court, an opinion was expressed that special local legislation regulating the affairs of towns and counties was constitutionally prohibited only when the end designed to be attained could be effected by general legislation, and that when the latter method was not available, the former method was not illegitimate. This proposition has not as yet received judicial sanction; and whether the evil, if such it be at which this present act is aimed, as well as others existing under similar conditions, may not be abolished by resort to this method, is worthy of consideration. That local laws whenever they can be legally enacted must be resorted to is abundantly evident from the constitution itself. By ¶ 9 of § 7 of art. IV., it is declared that “ no private, special or local bill shall be passed, unless public notice of the intention to apply therefor, and of the general object thereof, shall have been previously given.”
This is a requirement in which each separate community of the state has an abiding interest, and it confers a right which courts cannot abrogate; and yet if the present act is sustained it is not perceived how it can be contended that such disfranchisement has not been inflicted in this instance. If the citizens of a county have not the right undei the force of the constitutional section just quoted, to be notified of an intention to apply for a law altering the mode of choosing one of their own board of freeholders, to what local interest is the provision applicable? Would it be obligatory when the purpose was to *383regulate the election of the mayor or common councilmen of a •city? To me it seems plain that the residents of Hudson county have been deprived by the enactment of this law in its present form, of one of the privileges guaranteed to them by the constitution of this state; and such result will oftentimes obtain if that theory is to be adopted which, on subtle grounds and unchecked by the plain language of the constitution, transmutes local interests into general interests, and then seeks to justify the use, with regard to them, of general in the place of local acts.
Erom the foregoing considerations I am constrained to dissent from the decision rendered in this case.